Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Alanco Technologies, Inc. Scottsdale, Arizona We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-163288) of our report dated October 6, 2010, relating to the consolidated financial statements, of Alanco Technologies, Inc. appearing in this Annual Report on Form 10-K for the year ended June 30, 2010. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona October 6, 2010
